65 N.Y.2d 720 (1985)
In the Matter of Frederick J. Stark, Jr., Appellant,
v.
New York State Department of Motor Vehicles et al., Respondents.
Court of Appeals of the State of New York.
Argued May 1, 1985.
Decided June 4, 1985.
Marlene O. Tuczinski for appellant.
Robert Abrams, Attorney-General (Lisa Margaret Smith, Robert Hermann, Peter H. Schiff and Peter G. Crary of counsel), for respondents.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER concur; Judge TITONE taking no part.
*721MEMORANDUM.
The judgment of the Appellate Division should be affirmed, with costs.
The Commissioner of Motor Vehicles, pursuant to Vehicle and Traffic Law § 1194, determined that the warrantless arrest here *722 was justified by exigent circumstances. The record demonstrates that there was an uninterrupted pursuit of petitioner by the police and that the intrusion into his home was necessary to enable them to attempt to ascertain petitioner's blood alcohol level within the two-hour time limit prescribed by Vehicle and Traffic Law § 1194. On this record, the warrantless arrest was not illegal and the Commissioner's determination to revoke petitioner's license because of his refusal to submit to the chemical blood level alcohol test had a rational basis and may not be disturbed. (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 N.Y.2d 176.) We have considered petitioner's other contentions and find them to be meritless.
Judgment affirmed, with costs, in a memorandum.